Case: 1:18-cv-07297 Document #: 40-11 Filed: 08/26/19 Page 1 of 5 PagelD #:246

EXHIBIT - 11
Case: 1:18-cv-07297 Document #: 40-11 Filed: 08/26/19 Page 2 of 5 PagelD #:247

NOTICE OF CLAIMS AND RIGHT TO OPT-IN

If you were employed at any of Mariano’s Chicagoland
grocery stores as a People Services Manager at any time
after September of 2016, a lawsuit may affect your
rights.

This is a judicially authorized notice. This is not an advertisement.

Former employees have sued Roundy’s of Illinois (also known as Mariano’s) alleging that
Roundy’s misclassified the position of People Services Manager (PSM) and because of that
misclassification, failed to pay PSMs overtime compensation for work in excess of 40 hours in a
workweek.

A Federal Court in Chicago has authorized the mailing of this Notice to all current and past PSMs
who have worked for Roundy’s at any of their Chicagoland locations at any time since September
1, 2016. A “Consent Form” is attached to this Notice for your use should you decide to join this
case.

The Court has not yet decided whether Roundy’s classification of PSMs was improper. Your legal
rights pertaining to Roundy’s pay practices may be affected, however, by your decision whether
to join this case.

Your options are explained further in this Notice. Please read on.

WHY DID I RECEIVE THIS NOTICE?

Roundy’s records show that you currently work, or since approximately September 1, 2016,
worked for Roundy’s at one of its Chicagoland locations as a PSM.

This Notice informs you of the existence of a lawsuit that you may join if you so desire. It explains
what steps you need to take in order to participate in the case, and how your rights may be affected
by joining (or not joining). The case is known as James Haugan and Christian Goldston v.
Roundy’s Illinois, Case No. 18-CV-07297, currently pending before the United States District
Court for the Northern District of Illinois.
Case: 1:18-cv-07297 Document #: 40-11 Filed: 08/26/19 Page 3 of 5 PagelD #:248

WHAT IS THIS LAWSUIT ABOUT?

Plaintiffs’ Claims in this Case

This Case alleges that Roundy’s violated the Fair Labor Standards Act (“FLSA”), the Illinois
Minimum Wage Law (‘IMWL”), the federal and state statutes that regulate payment of minimum
wages and overtime compensation, as well as two (2) similar local laws. The Plaintiffs claim
Roundy misclassified them as “salary” employees even though their job duties did not qualify
under the law for that exemption and that they should have been classified as hourly employees.
As a result, Plaintiffs allege Roundy’s owes them additional compensation for hours worked in
excess of 40 hours in a work week at their overtime rate.

Roundy’s Position

Roundy’s denies all allegations of wrongdoing and asserts that the salary exemption it applied to
the PSM position was proper and that it has paid all PSMs in compliance with applicable laws.
Roundy’s therefore denies any liability to Plaintiffs or any other PSMs as a result of the claims in
the lawsuit.

WHAT ARE MY OPTIONS?
File a Consent Form

If you wish to join in and pursue this Case against Roundy’s, you must join by completing the
enclosed “Consent Form” and mailing it in the enclosed, self-addressed stamped envelope
according to the instructions in this Notice. You can also electronically scan it and email it to

a seinen garetts

or e-mail receipt) by __ date you may not be permitted to join this Case. Upon return of your
Consent Form, it will be filed with the Court as required under the rules.

Do nothing

If you do nothing, that is, take no action now, you will not be a participant in this Case. You will
not be bound by any decision made by the Court overseeing the case nor will you be entitled to
any recovery resulting from a favorable outcome for Plaintiffs and other PSMs. If you do not join
this Case, you are free to hire your own attorney and pursue your claim against Roundy’s on your
own. The fact that this case is going forward, however, will not stop the running of the statute of
limitations as to claims you may have so any delay in asserting a claim later could reduce or even
eliminate any claim you have.
Case: 1:18-cv-07297 Document #: 40-11 Filed: 08/26/19 Page 4 of 5 PagelD #:249

NO RETALIATION PERMITTED

If you still work for Roundy’s, you might be concemed about joining the Case and asserting your
claim while still employed there. However, Roundy’s is prohibited by law from retaliating or
taking any adverse action against anyone solely because they have joined or participated in this
Case, and Roundy’s has agreed it will not do so.

NO OPINIONS EXPRESSED AS TO THE MERITS OF THE ACTION

This Notice is for the sole purpose of determining the identity of those persons who may be entitled
to and wish to participate in this Case and any potential judgment or settlement that results. By
authorizing the mailing of this Notice, the Court is not suggesting Plaintiffs will win or lose this
Case. The Court has not yet expressed any opinion regarding the merits of Plaintiffs’ claim or
Roundy’s defenses.

LEGAL COUNSEL

If you choose to join this Case by returning a Consent Form to be filed with the Court, you will be
agreeing to representation by the attorneys currently representing the named Plaintiff. That law
firm is the Billhorn Law Firm. Information about this law firm and their lawyers’ experience is
available at https://www.billhornlaw.com. Attorney Billhorn will provide legal services to you at
no cost. There are no costs associated with participating in the law suit.

 

If you would like to join this Case but want to hire your own lawyer, you have the right to do so.
Hiring your own lawyer will not jeopardize your right to recovery in this case in any way.

QUESTIONS ABOUT THIS NOTICE/GETTING MORE INFORMATION

If you have questions about this Notice, you can contact John W. Billhorn, Esq. of Billhorn Law
Firm, the attorney representing Plaintiffs. Their contact information, including telephone
number, is listed below. You should not contact the Court.

John W. Billhorn
BILLHORN LAW FIRM
53 West Jackson Blvd., Suite 401
Chicago, IL 60604
Telephone: (312) 853-1450
info@billhornlaw.com
Case: 1:18-cv-07297 Document #: 40-11 Filed: 08/26/19 Page 5 of 5 PagelID #:250

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

JAMES HAUGEN, on behalf of himself,
and all other plaintiffs similarly situated,
known and unknown,

Plaintiff, NO. 18-cv-07297

Vv.
Honorable Judge Elaine E. Bucklo
ROUNDY’S ILLINOIS, LLC D/B/A
MARIANO’S

New nce Nee Nee it! Set” nest mee Senmeet Sesete” annette

Defendant.

 

CONSENT TO JOIN FLSA COLLECTIVE ACTION

Pursuant to 29 U.S.C. § 216(b), I hereby consent to being a Party Plaintiff in a case against
Roundy’s Illinois, LLC (a/k/a Mariano’s) to recover back wages arising from violations of federal,
state and local wage and hour laws, known as Haugen et al. v.Roundy’s Illinois, LLC., Case No.
18-CV-07297, currently pending before the United States District Court for the Northern District
of Illinois. I authorize the filing of this Consent and pursuit of claims in my name and on my behalf
against Roundy’s for its alleged failure to pay wages and overtime as required under federal, state
and local law as alleged.

NAME:

 

DATES EMPLOYED: START END:

 

LOCATION EMPLOYED:

 

TELEPHONE: (_ )

MAILING ADDRESS:

 

EMAIL ADDRESS:

 

YOUR SIGNATURE: DATE:

 
